I   Case 1:19-cr-20803-BB Document 9 Entered on FLSD Docket 12/06/2019 Page   1 of 4
                                                                        FILED by   YH                              D.C


i                                                                                               Dec 5, 2019
                                                                                               ANGELA E. NOBLE
                                UNITED STATES DISTRICT COURT                                   CLERK U.S. DIST. CT.
                                                                                               S. D. OF FLA. - M IAMI

                         19-~8WB~~W~[b6JJl?retlJ IS         0


I                              CASE NO.
                                              -----------
                                               u.s.c. § 373
                                              18
I
    UNITED STATES OF AMERICA

    vs.

    SALMAN RASHID,
        a/k/a "Rasheed Salman,"
        a/k/a "Defender of the Deen,"

                   Defendant.
                                          I
    - ----- -------
                                               INDICTMENT

           The Grand Jury charges that:

           Beginning on a date unknown to the Grand Jury, but at least as early as in or around May

    20l9, and continuing until on or about November 22, 2019, in Miami-Dade, Broward, and Palm

    Beach Counties, in the Southern District of Florida, and elsewhere, the defendant,

                                          SALMAN RASHID,
                                              a/k/a "Rasheed Salman,"
                                              a/k/a "Defender of the Deen,"

    with intent that another person engage in conduct constituting a felony that has an element the use,

    attempted use, and threatened use of physical force against property and against the person of

    another in violation of the laws of the United States, and under circumstances strongly

    corroborative of that intent, solicited, commanded, induced, and otherwise endeavored to persuade

    such other persons to engage in such conduct, specifically, using a weapon of mass destruction, in




                                                                                                                         l
    Case 1:19-cr-20803-BB Document 9 Entered on FLSD Docket 12/06/2019 Page 2 of 4




     violation of Title 18, United States Code, Section 2332a(a)(2); all in violation of Title 18, United

     States Code, Section 373 .



                                                  A TRUE BILL




                                                  FOREPERSON




     ARIANA FAJARDO ORS HAN\
     UNITED STATES ATTORNEY




     MICHAEL E. THAKUR
     ASSIST ANT UNITED STATES ATTORNEY




            UMMEL
    SENIOR LITIGATION COUNSEL




    DANIELLE ROSBOROUGH
    TRIAL ATTORNEY, COUNTERTERRORISM SECTION
    UNITED STATED DEPARTMENT OF JUSTICE




l

I
j
                                                      2



i
     Case 1:19-cr-20803-BB Document
                              UNITED 9 Entered
                                     STATES    on FLSD
                                            DISTRICT    Docket 12/06/2019 Page 3 of 4
                                                     COURT
                                       SOUTHERN DISTRICT OF FLORIDA


UNITED ST ATES OF AMERICA                       CASE NO.

v.
                                                  CERTIFICATE OF TRIAL ATTORNEY*
UNITED ST ATES V. SALMAN RASHID,
   a/k/a "Rasheed Salman,"
   a/k/a "Defender of the Deen,"

                Defendant.
-------------- /                                  Superseding Case Information:

Court Division: (seiectOne)                       New Defendant(s)                    Yes _ _ No
                                                  Number of New Defendants
_x__    Miami     _ _ Key West                    Total number of counts
        FTL           WPB              FTP

        I do hereby certify that:

        I.      I have carefully considered the allegations of the indictment, the number of defendants, the number
                of probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                Act, Title 28 U.S.C. Section 3161.

        3.      Interpreter:    (Yes or No)        No
                List language and/or dialect

        4.      This case will take       8       days for the parties to try.

        5.      Please check appropriate category and type of offense listed below:
                (Check only one)                                   (Check only one)

        I       0    to 5 days                                     Petty
        II      6    to IO days                                    Minor
        III     11     to 20 days                                  Misdem.
        IV      21   to 60 days                                    Felony                  X
        V       61   days and over

       6.      Has this case been previously filed in this District Court? (Yes or No)     No
       If yes:                                                                             ---
       Judge: --~~-~~-~                                  Case No.
       (Attach copy of dispositive order)
       Has a complaint been filed in this matter?        (Yes or No)       Yes
       If yes:
       Magistrate Case No.                       19-mj-3916-Becerra
       Related Miscellaneous numbers:
       Defendant(s) in federal custody as of    November 22, 2019
        Defendant(s) in state custody as of      ------''--------------------
        Rule 20 from the District of
        Is this a potential death penalty case? (Yes or No)          No

        7.      Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                prior to October 14, 2003?       Yes____               No _x___


        8.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                prior to September 1, 2007?     Yes---+--,              No




*Penalty Sheet(s) attached                                                                                REV 513117
    Case 1:19-cr-20803-BB Document 9 Entered on FLSD Docket 12/06/2019 Page 4 of 4




                               UNITED STATES DISTRICT COURT
J                              SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET

    Defendant's Name: SALMAN RASHID, a/k/a "Rasheed Salman," a/k/a "Defender of the
    Deen,"

    Case No:
               -------------------------------
    Count 1:

     Solicitation to Commit a Crime of Violence

    Title 18 United States Code Section 3 73

    *Max. Penalty: 20 Years' Imprisonment

    Count:




    * Max. Penalty:

    Count:




     *Max. Penalty:

    Count:




    * Max. Penalty:



                                                                                                      I'
      *Refers only to possible term of incarceration, does not include possible fines, restitution,



                                                                                                      II
              special assessments, parole terms, or forfeitures that may be applicable.
